DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2017157216 A1), hereinafter known as Liu.
	Regarding claim 1, Liu discloses (Figs. 1-3, 11-12, 15, and 18) a radiating element (31) configured to operate in a predetermined frequency band ([0098]-[0088]); and an absorbing device (33 in Fig. 3, further detailed in Figs. 11-12, 15, 18) arranged above the radiation element (direction from 11 to 13 is “above”, as no relative directions are established) and configured to absorb electromagnetic radiation ([0099]) within at least a portion of the predetermined frequency band (see Table 3), wherein the absorbing device is made of a metamaterial ([0070]).
Regarding claim 2, Liu further discloses (Figs. 1-3, 11-12, 15, and 18) the absorbing device comprises: a dielectric layer (2) formed of a dielectric material ([0098]) and comprising a first surface and a second surface opposite the first surface (see Fig. 11); a ground layer (3) on the second surface of the dielectric layer (see Fig. 11); and a pattern layer (1) on the first surface of the dielectric layer (see Fig. 11), the pattern layer formed of a conductive material and includes an array of pattern units of a predetermined shape (see Fig. 12).
Regarding claim 3, Liu further discloses (Figs. 1-3, 11-12, 15, and 18) the ground layer is electrically connected to at least some of the array of pattern units (see Fig. 11, 1 and 3 are proximate).
Regarding claim 7, Liu further discloses (Figs. 1-3, 11-12, 15, and 18) wherein the absorbing device comprises: a dielectric layer (2) formed of a dielectric material ([0098]); and a pattern layer (1) on a surface of the dielectric layer (see Fig. 11), wherein the pattern layer is formed of a conductive material and includes an array of pattern units of a predetermined shape (see Fig. 12).
Regarding claim 15, Liu further discloses (Figs. 1-3, 11-12, 15, and 18) wherein the predetermined frequency band is related to a spacing between adjacent pattern units, a thickness of the dielectric layer and a dielectric constant of the dielectric material (see Fig. 11, operating frequency always related to dimensions of antenna structures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wu et al. (CN 106602285 A).
Regarding claim 8, Liu teaches the limitations of claim 7, but does not teach further details regarding the pattern unit. 
Wu teaches (Figs. 1-5) wherein each pattern unit (2-6) of the array of pattern units comprises: a capacitive structure (2 and 4, see Fig. 1); and an inductive structure (6) in series connection with the capacitive structure (L_r and C_l, see Fig. 1).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the pattern unit of Wu in the antenna apparatus of Liu since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The pattern unit of Wu is a known structure to provide a capacitive and inductive structure that is tunable to the desired frequency characteristic.
Regarding claim 9, Wu further teaches (Figs. 1-5) the capacitive structure is a sheet structure and the inductive structure is a line structure (see Fig. 2)
Regarding claim 10, Wu further teaches (Figs. 1-5) wherein the inductive structure in each pattern unit is electrically connected with the inductive structure in an adjacent pattern unit (see Fig. 5).
Regarding claim 11, Wu further teaches (Figs. 1-5) the capacitive structure is approximately square (see Fig. 2).
Regarding claim 14, Wu further teaches (Figs. 1-5) wherein the predetermined frequency band is related to an area of the sheet structure, a length of the line structure and a width of the line structure (see Figs. 1-5, operating frequency always related to dimensions of antenna structures).
Allowable Subject Matter
Claims 17-18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 17 as arranged, specifically “wherein the absorbing device includes: a first dielectric layer comprising a first surface and a second surface opposite the first surface; a second dielectric layer comprising a third surface and a fourth surface opposite the third surface; a common ground layer between the second surface of the first dielectric layer and the fourth surface of the second dielectric layer; a first pattern layer on the first surface of the first dielectric layer, wherein the first pattern layer is formed of a conductive material and includes an array of a plurality of first pattern units of a predetermined shape; a second pattern layer on the third surface of the second dielectric layer, wherein the second pattern layer is formed of a conductive material and includes an array of a plurality of second pattern units of a predetermined shape.” This arrangement will provide unique antenna performance not realized by the prior art of record. It would not have been obvious to modify the prior art as it would have unexpected results.
The prior art does not teach or render obvious independent claim 24 as arranged, specifically “wherein the absorbing device includes a dielectric layer formed of a dielectric material and comprising a first surface and a second surface opposite the first surface; a first pattern layer on the first surface of the dielectric layer, wherein the first pattern layer is formed of a conductive material and includes an array of a plurality of first pattern units of a predetermined shape; and a second pattern layer on the second surface of the dielectric layer, wherein the second pattern layer is formed of a conductive material and includes an array of a plurality of second pattern units of a predetermined shape.” This arrangement will provide unique antenna performance not realized by the prior art of record. It would not have been obvious to modify the prior art as it would have unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinoda et al. (U.S. Patent No. 6933881) teaches a wave absorber for an array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896